Allianz Life Financial Services, LLC 5701 Golden Hills Drive Minneapolis, MN55416-1297 Robert DeChellis President & CEO Telephone:763-765-6840 June 7, 2012 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, D.C. 20549 RE:Allianz Life Insurance Company of North America Allianz Life Variable Account B (File No. 811-05618) Registration Statement No. 333-171427 on Form N-4 Post-Effective Amendment No. 9 Dear Sir/Madam: Allianz Life Financial Services, LLC, as principal underwriter for the above-referenced Registrant, joins the Registrant in their request to accelerate the effective date of the above captioned post-effective-amendment to the Registration Statement and request that said amendment become effective on June 14, 2012 or as soon as practicable after the filing of such post-effective amendment. The Registrant acknowledges that changes to the Registration Statement based on Staff comments do not bar the Commission from taking future action and that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing. The Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Allianz Life Financial Services, LLC /s/ Robert DeChellis Allianz Life Insurance Company of North America Stewart D. Gregg Senior Securities Counsel 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com June 7, 2012 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, D.C. 20549 RE:Allianz Life Insurance Company of North America Allianz Life Variable Account B (File No. 811-05618) Registration Statement Nos. 333-171427 on Form N-4 Post-Effective Amendment No. 9 Dear Sir/Madam: The Registrant hereby requests acceleration of the effective date of the above captioned post-effective amendment to the Registration Statement and requests that said amendment become effective on June 14, 2012 or as soon as practicable after the filing of such post-effective amendment. The Registrant acknowledges that changes to the Registration Statement based on Staff comments do not bar the Commission from taking future action and that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing. The Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Allianz Life Variable Account B Allianz Life Insurance Company of North America Stewart D. Gregg
